DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, page 27, lines 13-14, “the first command” should read as “the first write command”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 11,113,213 B2. Specifically, the claimed “system” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,113,213 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,113,213 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 11,113,213 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,113,213 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 5 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 11,113,213 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 6 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 11,113,213 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 7 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 11,113,213 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 8 of U.S. Patent No. 11,113,213 B2. Specifically, the claimed “method” as recited in claim 8, including its features, are repeated in claim 8 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 11,113,213 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 9 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 11,113,213 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 10 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 11,113,213 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 11 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 11,113,213 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 12 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 12 of U.S. Patent No. 11,113,213 B2.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 13 of U.S. Patent No. 11,113,213 B2. Specifically, the claimed “system” as recited in claim 13, including its features, are repeated in claim 13 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 11,113,213 B2.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 14 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 11,113,213 B2.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claim 15 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being anticipated by claim 15 of U.S. Patent No. 11,113,213 B2.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 16 are similarly recited in claim 16 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being anticipated by claim 16 of U.S. Patent No. 11,113,213 B2.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 17 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 17 of U.S. Patent No. 11,113,213 B2.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claim 18 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 18 of U.S. Patent No. 11,113,213 B2.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 19 are similarly recited in claim 19 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 19 are rejected under nonstatutory double patenting as being anticipated by claim 19 of U.S. Patent No. 11,113,213 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,113,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 20 are similarly recited in claim 20 of U.S. Patent No. 11,113,213 B2. Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being anticipated by claim 20 of U.S. Patent No. 11,113,213 B2.

Allowable Subject Matter
Claims 1-20 would be allowed if the Applicant overcomes the nonstatutory double patenting rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Shimizu (U.S. Patent No. 10,043,577 B2) discloses: A system comprising: 
a memory device (2:36–38: “FIG. 1 illustrates function blocks of a semiconductor memory device 1 according to the first embodiment and a memory controller (or host device) 2.”); 
a processing device coupled to the memory device and configured to control [ ] memory for the memory device (2:46–47: “The memory controller 2 includes elements such as a central processing unit (CPU), a RAM, and a read only Memory (ROM), and controls the semiconductor memory device 1 by issuing commands.”); and 
an interface (input and output circuit 15) coupled to the processing device and configured to: 
determine that a particular write command received from a host (2:36–38: “FIG. 1 illustrates function blocks of a semiconductor memory device 1 according to the first embodiment and a memory controller (or host device) 2.”) has a same address as a subsequently received write command from the host; [mask] the particular write command (11:13–30: “FIG. 12 is a timing chart illustrating some signals in the writings according to a modification of the first embodiment. According to this modification, the same data as the write data of the first write command is not input as write data of the second write command. Instead, the input write data accompanying the second write command is used as a data mask.
As shown in FIG. 12, write data DQ accompanying the second write command is input from time T6 a to time T8 a. In this example, data mask signal DM is kept at the high level from time T6 a to T8 a. Accordingly, the write data input from time T6 a to time T8 a are ignored, and the write data DQ input at time T4 a to time T6 a remain in the page buffer. As in the example shown in FIG. 11, the write pulse can be extended for the memory cells MC of the same column with no change to the write data. The other signals and operations shown in FIG. 12 are similar to those shown in FIG. 11.”).
Kim (U.S. Patent No. 10,025,517 B2) discloses: delete the particular write command in response to the particular write command [simultaneously being performed in the command queue] (13:66–14:5: “After the processor 210 transmits the simultaneous write command for the first write command CMD1 and the second write command CMD2 to the memory apparatus 100, the processor 210 may delete write commands in which the simultaneous write operation is performed from the command queue 220 and rearrange the order of the remaining write commands in the command queue 220.”).
However, the Examiner finds Shimizu and Kim do not teach or suggest the claimed “system comprising: a memory device; a processing device coupled to the memory device and configured to control cache memory for the memory device; and an interface coupled to the processing device and configured to: determine that a particular write command received from a host has a same address as a subsequently received write command from the host; delete the particular write command in response to the particular write command not having been provided to the processing device; and signal the processing device to delete the particular write command in response to the particular write command having been provided to the processing device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 8, the Examiner finds Shimizu and Kim do not teach or suggest the claimed “method comprising: determining whether a first write command and a second write command, received prior to the first write command, write to a same address; responsive to a determination that the first write command and the second write command write to the same address, marking the first write command utilizing error circuitry; and deleting the first write command based on the marking of the error circuitry.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  

Regarding independent claim 13, the Examiner finds Shimizu and Kim do not teach or suggest the claimed “system, comprising: a memory device; a processing device coupled to the memory device; comparator circuitry coupled to the processing device and configured to: access a first write command, a second write command, and a third write command received from a host; determine that the first write command, the second write command, and the third write command write data to a same address of the memory device; and mark the first write command and the second write command utilizing error circuitry responsive to determining that the first write command, the second write command, and the third write command write data to the same address of the memory device and that the third write command is received after the first command and second write command; wherein the processing device is configured to delete the first write command and the second write command in response to the first write command and the second write command being marked.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 13 as allowable over the prior art.  

	Claims 2-7, 9-12 and 14-20 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112